UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6010


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM ORTIZ LAZARO,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cr-00511-WDQ-3; 1:13-cv-01037-WDQ)


Submitted:   March 25, 2014                 Decided:   March 28, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Ortiz Lazaro, Appellant Pro Se. Michael Clayton Hanlon,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William    Ortiz    Lazaro       seeks   to     appeal      the    district

court’s order dismissing as untimely his 28 U.S.C. § 2255 (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate       of    appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial       showing      of       the    denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that    reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,        537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,
529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Lazaro has not made the requisite showing.                          Accordingly, we

deny    Lazaro’s     motion    for    a    certificate       of    appealability         and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal     contentions      are    adequately        presented      in    the



                                            2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3